Name: 2003/812/EC: Commission Decision of 17 November 2003 drawing up lists of third countries from which Member States are to authorise imports of certain products for human consumption subject to Council Directive 92/118/EEC (Text with EEA relevance) (notified under document number C(2003) 4181)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  cooperation policy;  agricultural policy;  health;  trade;  animal product
 Date Published: 2003-11-22

 Avis juridique important|32003D08122003/812/EC: Commission Decision of 17 November 2003 drawing up lists of third countries from which Member States are to authorise imports of certain products for human consumption subject to Council Directive 92/118/EEC (Text with EEA relevance) (notified under document number C(2003) 4181) Official Journal L 305 , 22/11/2003 P. 0017 - 0021Commission Decisionof 17 November 2003drawing up lists of third countries from which Member States are to authorise imports of certain products for human consumption subject to Council Directive 92/118/EEC(notified under document number C(2003) 4181)(Text with EEA relevance)(2003/812/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(1) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(1), as last amended by Commission Decision 2003/721/EC(2), and in particular Article 10(2)(a) thereof,Whereas:(1) Directive 92/118/EEC sets out Community rules concerning animal and public health requirements governing trade in and imports into the Community of products of animal origin.(2) Commission Decision 94/278/EC of 18 March 1994 drawing up a list of third countries from which Member States authorise imports of certain products subject to Council Directive 92/118/EEC(3), as last amended by Decision 2003/235/EC(4), sets out lists of third countries from which Member States are to authorise imports of certain products subject to Directive 92/118/EC, including products not intended for human consumption.(3) Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption(5), as last amended by Commission Regulation (EC) No 808/2003(6), sets out Community rules on animal products not intended for human consumption. The date of application of the model health certificates provided for in Regulation (EC) No 1774/2002 is 1 January 2004.(4) Directive 2002/33/EC of the European Parliament and of the Council of 21 October 2002 amending Council Directives 90/425/EEC and 92/118/EC as regards health requirements for animal by-products(7), has significantly amended Directive 92/118/EEC in order to limit its scope to products intended for human consumption.(5) It is necessary to take into account that the Acceding States are scheduled to join as of 1 May 2004.(6) In the interests of clarity and consistency of Community legislation, Decision 94/278/EC should be repealed and replaced by the provisions of this Decision.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Member States shall authorise imports of certain animal products intended for human consumption subject to Directive 92/118/EEC from third countries or parts of third countries or territories appearing on the lists set out in the Annex to this Decision.Article 2Decision 94/278/EC is repealed.Article 3This Decision shall apply from 1 January 2004.Article 4This Decision is addressed to the Member States.Done at Brussels, 17 November 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 62, 15.3.1993, p. 49.(2) OJ L 260, 11.10.2003, p. 21.(3) OJ L 120, 11.5.1994, p. 44.(4) OJ L 87, 4.4.2003, p. 10.(5) OJ L 273, 10.10.2002, p. 1.(6) OJ L 117, 13.5.2003, p. 1.(7) OJ L 315, 19.11.2002, p. 14.ANNEXThe following lists are lists in principle and any importation shall fulfil the relevant animal health and public health requirementsLists of third countries or parts of third countries from which Member States are to authorise imports of certain animal products intended for human consumptionPART I List of third countries or parts of third countries from which Member States shall authorise imports of leporidae (rabbit and hare) meat and their meat productsThird countries or parts of third countries listed under the column "Domestic rabbit and farmed leporidae" in the table set out in Part II of the Annex to Commission Decision 97/222/EC(1) and under the column "Leporidae (rabbit and hare)" in the table set out in Annex II to Commission Decision 2000/585/EC(2).PART II List of third countries or parts of third countries from which Member States shall authorise imports of furred farm game meat productsThird countries or parts of third countries listed under the appropriate column "2. farmed cloven hoofed game (excluding swine)" or "wild cloven hoofed game (excluding swine)" in the table set out in Part II of the Annex to Decision 97/222/EC.PART III List of third countries or parts of third countries from which Member States shall authorise imports of feathered farm game meat productsThird countries or parts of third countries listed under the appropriate column "2. Farmed feathered game" or "wild game birds" in the table set out in Part II of the Annex to Decision 97/222/EC.PART IV List of third countries or parts of third countries from which Member States shall authorise imports of eggs intended for human consumptionThird countries or parts of third countries listed in the Annex to Commission Decision 94/85/EC(3).PART V List of third countries or parts of third countries from which Member States shall authorise imports of egg products intended for human consumptionThird countries or parts of third countries listed in the Annex to Decision 94/85/EC and the following countries:>TABLE>PART VI List of third countries or parts of third countries from which Member States shall authorise imports of snails intended for human consumptionThird countries or parts of third countries listed in Parts I and II of the Annex to Commission Decision 97/296/EC(4) and the following countries:>TABLE>PART VII List of third countries or parts of third countries from which Member States shall authorise imports of frogs' legs intended for human consumptionThird countries or parts of third countries listed in Part I and II of the Annex to Decision 97/296/EC and the following countries:>TABLE>PART VIII List of third countries or parts of third countries from which Member States shall authorise imports of gelatin intended for human consumptionThird countries or parts of third countries listed in Part 1 of Annex II to Council Decision 79/542/EEC(5) and the following countries:>TABLE>PART IX List of third countries or parts of third countries from which Member States shall authorise imports of honey and royal jelly intended for human consumptionThe third countries or parts of third countries listed in the Annex to Commission Decision 2000/159/EC(6) with an "X" in the column "Honey".(1) OJ L 89, 4.4.1997, p. 39.(2) OJ L 251, 6.10.2000, p. 1.(3) OJ L 44, 17.2.1994, p. 31.(4) OJ L 122, 14.5.1997, p. 21.(5) OJ L 146, 14.6.1979, p. 15.(6) OJ L 51, 24.2.2000, p. 30.